Citation Nr: 1628138	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-01 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection of headaches, to include as secondary to service-connected allergic rhinitis.

2. Entitlement to service connection of a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1978 to January 1990.  The Veteran also served in the Naval Reserve.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.

These claims were previously before the Board in February 2015, at which time they were remanded for additional evidentiary development.  That development having been completed with regard to the Veteran's claim of entitlement to service connection for headaches, that claim is once again before the Board.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted via videoconference.  A transcript of the hearing has been associated with the claims file.

The issue of service connection of the Veteran's right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches have not been shown to be causally or etiologically related to any disease, injury, or in-service incident.



CONCLUSION OF LAW

The criteria for service connection of the Veteran's headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

With respect to the Veteran's claim for service connection of his headaches, VA has met all statutory and regulatory provisions to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Analysis

Generally, service connection may be granted when the evidence shows (1) the existence of a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, in this case the Veteran has claimed that his headaches are related to his allergic rhinitis, which has previously been service-connected.  With that in mind, a current disability may also be secondarily service connected as being a result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection of such a disorder, the record must show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

That said, in deciding this case, the Board must consider and assess the credibility and weight of all evidence in the claims file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay evidence is competent only if it is provided by a person who has knowledge of the facts or circumstances and it conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).  As such, the Veteran is not competent to opine on the causes or interrelations of his disabilities, as those matters cannot be observed by a lay person and require medical training and expertise.

Finally, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the facts of this case, the Veteran has alleged that he experiences regular headaches.  During his VA examination in June 2011, the Veteran stated that he experienced daily headaches, which occurred mostly on the left side of the head and which could last for four to six hours at a time.  At that time, the Veteran also reported that techniques such as massage had proven helpful in relieving his headaches.  Furthermore, the examining physician found that the Veteran was experiencing tension headaches, which he said were likely related to the pain the Veteran experiences from separate neck and back disabilities, which are not service connected.  The examiner found no evidence to suggest that the Veteran's headaches were related to any event in service.  

To that end, the Board has reviewed the Veteran's service treatment records thoroughly.  Of those records contained in the claims file, the Board notes only a single notation relating to headaches of any kind.  In December 1986 the Veteran's medical records contain an emergency care report in which the Veteran presented complaining of headaches for the previous two days.  However, the treating staff at the time noted that the Veteran had recently had a viral syndrome, which included fever and cough, and his headaches were described as "residual."  Other than this single report, the Veteran's service treatment records contain no evidence relating to any headaches or any events which would appear to implicate headaches in any way.  

The Veteran's claims file also includes an April 2015 medical opinion from a VA medical examiner, which was obtained in conjunction with the February 2015 remand directives.  In this report the examiner explained that the Veteran appeared to suffer from "cervicogenic tension" headaches.  The examiner also explained that while there can be a clinical relationship between allergic rhinitis and migraine headaches, the Veteran had never been diagnosed with migraine headaches and he stated that there was no evidence to suggest that the Veteran's allergic rhinitis had caused or aggravated his cervicogenic tension headaches.  

This being the relevant evidence contained in the claims file, the Board turns to the question of direct service connection.  With respect to the first element, the evidence shows that the Veteran does currently experience headaches, and the first element is satisfied.  However, the record contains no evidence that the Veteran's headaches are directly related to his service.  The Veteran has not alleged that this is the case or given any history that asserts that his current headaches began in service or have been present since that time.  Instead, the evidence shows that the Veteran denied any history of frequent or severe headaches in October 1992, January 1994, and January 1999 report of medical history.  There is no medical evidence to suggest otherwise.  As was noted above, the one incident of the Veteran being treated for headaches in service was noted to be a residual of a viral infection.  Therefore, service connection for headaches as directly related to service is not warranted.  Further, the Veteran has asserted that his headaches are secondary to a service-connected disability, and the Board will consider that theory of entitlement.

The Board also finds that the evidence weighs again a finding that the Veteran's allergic rhinitis caused or aggravated his current headaches, so as to support a claim for secondary service connection.  The Board is aware of the Veteran's contention that such a connection exists between his two disabilities; however, the Veteran has not be shown to have medical training or experience in asserting this opinion.  By contrast, the Board finds significant probative value in the explanation provided by the April 2015 VA medical examiner.  The distinction between migraine headaches and tension headaches offered by the examiner provides logical support for the examiner's conclusion that the Veteran's headaches are not related to his allergic rhinitis.  Additionally, these conclusions appear to also be supported by the Veteran's statement in the record that techniques such as massage have been helpful in abating his headaches.  Finally, the Board also places some probative weight on the statement of the June 2011 VA examiner, who found that the Veteran's headaches were more likely than not related to the pain he experiences from his neck and back disabilities, which are not service connected.  These opinions, provided by the medical professionals, are more probative than the Veteran's lay assertions, since the examiners have medical training, experience, and education that the Veteran is not shown to have.

Given the relative weight of the evidence on this claim for service-connection, the Board finds that it is less likely than not that the Veteran's current headaches are caused or aggravated by his allergic rhinitis or were incurred in or aggravated by service.  As such, there is no reasonable doubt remaining to resolve in the Veteran's favor, as required by 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102.

ORDER

Service connection of the Veteran's headaches is denied.


REMAND

With respect to the Veteran's claim for service connection of his right knee disability, the Board notes at the outset that when this claim was last before the Board in February 2015, the Board remanded the claim with the instruction that VA obtain a clarifying medical opinion from a qualified medical professional.  Specifically, the Board sought an opinion as to whether the Veteran's right knee disability was due to service, while calling the examiner's attention to certain pieces of evidence.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  With that in mind, the Board also notes that the United States Court of Appeals for Veterans Claims (Court) has made it clear that when the VA undertakes to provide the Veteran with an examination, the Veteran must receive an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (1991).  Moreover, an examination is adequate only when, in part, it provides clearly stated supporting rationale for the conclusion made therein.  See Stefl v. Nicholson, 21 Vet. App 120, 124 (2007) ("A medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")

In this case, the Veteran's claim file was provided to a medical examiner in April 2015 after the Board's remand.  The examiner was asked, in part, to offer an opinion as to whether the Veteran's right knee disability was related to his service.  In rendering this opinion the examiner noted that when the Veteran was in service, he was diagnosed with chondromalacia of the right knee, but that his most recent diagnosis was of arthritis of the right knee.  The examiner then stated simply that the Veteran's current diagnosis of arthritis "is not related to his chondromalacia patella and not aggravated by his previous history chondromalacia patella."  The examiner provided no supporting rationale for his conclusion that the Veteran's two diagnoses were not related in any way.  

Because this opinion is not supported by any kind of rationale which the Board could use to weigh the probative value of the opinion against other evidence in the claims file, this opinion is not adequate for VA purposes.  Moreover, because the opinion is not adequate, VA has not satisfied their duty to substantially comply with the Board's February 2015 remand order, and so a remand is once again necessary.  

What is more, the Board also finds that a remand is necessary in order to clarify the Veteran's medical history and current condition.  By way of a brief history, the Veteran has stated in the record that his right knee was injured while he was deployed in Japan.  The Veteran stated that his knee was injured while running during physical training, and his service treatment records do indicate that he had a right medical meniscus tear in July 1984, the same year that the Veteran underwent arthroscopic surgery on the left knee.

In addition, the record contains several references to the Veteran having undergone a right knee surgery while he was on active duty.  A 1992 periodic reserve medical examination notes that the Veteran had surgery on an unspecified knee in 1985, a year after his left knee surgery.  Furthermore, the Board notes that during a March 2010 VA medical examination of the Veteran's right knee, the examiner noted that the Veteran did have a small scar on the anterior of the right knee. 

However, a review of the claims file indicates that several of the Veteran's medical examinations found no evidence that the Veteran had a right knee disability while on active duty.  In fact, many of the examiners attributed the Veteran's repeated contentions that he did undergo right knee surgery to a simple misunderstanding relating to the Veteran's confirmed left knee surgery.  However, the Veteran's lay reports of surgery, along with his service medical records, and the evidence of scarring on the Veteran's right knee raises significant question as to the Veteran's medical history and any relation between his medical history and his current right knee disability.  As such, a remand is also necessary in order to clarify these questions.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his right knee disability in order to determine the current status of the Veteran's right knee disability, as well as the etiology of such disability.  

In conducting this examination, the examiner's attention is drawn to the Veteran's lay statements regarding the injury to his right knee, as well as to the evidence in his service treatment records relating to such an injury.  The examiner is asked to specifically address this evidence.  The examiner is also asked to specifically address any scarring on the Veteran's right knee, with an explanation of whether or not that scaring is supportive of the Veteran's contended medical history, including surgical intervention.

Finally, in addition to opining on whether or not the Veteran's right knee disability is directly related to any in-service event, the examiner is also asked to evaluate whether the Veteran's right knee disability was caused or aggravated by any of the Veteran's service-connected disabilities, including his pes planus or left knee degenerative joint disease.

2. Readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


